 324325 NLRB No. 45DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Unless otherwise noted, all dates refer to 1995.Oil, Chemical and Atomic Workers InternationalUnion, Local 1-591 and Burlington NorthernRailroad. Case 19ŒCCŒ1933January 27, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOX,LIEBMAN, HURTGEN, ANDBRAMEOn charges filed by Burlington Northern Railroad(Burlington) on June 6, 1995,1against Oil, Chemicaland Atomic Workers International Union, Local 1-591
(the Union), the General Counsel of the National
Labor Relations Board issued a complaint and notice
of hearing on July 25. The complaint alleges that the
Union violated Section 8(b)(4)(i) and (ii)(B) of the Act
by picketing at the entrance to Texaco™s refinery re-
served for the exclusive use of Burlington, a neutral
entity. The complaint further alleges that the Union
violated Section 8(b)(4)(i) and (ii)(B) by picketing at
a point on Burlington™s railroad tracks away from Tex-
aco™s premises after it had been directed to move its
pickets to that location by law enforcement officers
called to the scene by Texaco.On October 10, the Union, Burlington, and the Gen-eral Counsel submitted a motion to transfer proceed-
ings to the Board and filed a stipulation of facts in
which they waived a hearing and the issuance of find-
ings of fact, conclusions of law, and a decision by an
administrative law judge, and submitted the case di-
rectly to the Board for findings of fact, conclusions of
law, and a decision. The parties agreed that the charge,
complaint, the Union™s answer and amended answer,
and the stipulation of facts would constitute the entire
factual record in the case.On December 22, the Board issued an Order approv-ing the stipulation of facts, granting the motion, and
transferring the proceeding to the Board. The parties
thereafter filed briefs.On the entire record and the briefs, the Board makesthe followingFINDINGSOF
FACTI. JURISDICTIONBurlington is a Delaware corporation, with its officeand principal place of business in Fort Worth, Texas.
Burlington operates railroads throughout the United
States, including the State of Washington. During the
12-month period preceding the submission of the caseto the Board, a representative period, Burlington, in the
course and conduct of its business operations, sold and
shipped goods or provided services from its facilities
within the State of Washington to customers outside
the State, or sold and shipped goods or provided serv-ices to customers within the State which were engagedin interstate commerce by other than indirect means, of
a total value in excess of $50,000.Texaco Refining and Marketing, Inc. (Texaco) is acorporation engaged in refining and marketing petro-
leum products worldwide and in the State of Washing-ton. During the 12 months preceding the submission of
the case to the Board, Texaco had gross sales of goods
and services valued in excess of $500,000 and sold
and shipped goods or provided services from its facili-
ties within the State of Washington, to customers who
were engaged in interstate commerce by other than in-
direct means, of a total value in excess of $50,000.Western Plant Services, Inc. (WPS), a subsidiary ofHall-Buck Marine, Inc., is a California corporation
with an office and place of business in Anacortes,
Washington, where it handles and loads petroleum
coke within Washington State. On the basis of a pro-
jection of its operations since June 1, when it com-
menced its operations at Texaco™s refinery in
Anacortes, Washington, WPS will annually provide
services from that facility to customers within Wash-
ington State, or provide services to customers within
the State which are themselves engaged in interstate
commerce, of a total value in excess of $50,000.At all material times, Texaco and WPS have beenemployers engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act, and Burlington
has been a person covered by the Railway Labor Act
which is engaged in an industry affecting commerce
within the meaning of Section 2(6) and (7) and Section
8(b)(4) of the Act. At all material times, the Union has
been a labor organization within the meaning of Sec-
tion 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Stipulated FactsTexaco operates a heavy petroleum refinery inAnacortes, Washington. Within that facility, Texaco
owns the delayed coking unit (DCU), which is used to
produce petroleum coke. Texaco sells petroleum coke
to its customers, including Alcan Aluminum and Kai-
ser Aluminum, which are aluminum producers with fa-
cilities in Spokane, Washington, and Canada. Texaco
employees fill the DCU with heavy petroleum, which
they ‚‚crack™™ in the DCU. Texaco employees then
pipe the refined petroleum product into other areas of
the refinery for further processing, leaving the petro-
leum coke in the DCU.Since at least 1984, Texaco has contracted with aseries of independent contractors to handle and load
the petroleum coke from the DCU. Between April 1,
1990, and May 31, 1995, Texaco contracted with
Alpha Omega Construction, Inc. (Alpha Omega) for
that purpose. The Alpha Omega employees who cut,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00324Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 325OIL WORKERS LOCAL 1-591 (BURLINGTON NORTHERN RAILROAD)handled, and loaded the petroleum coke were rep-resented by the Union.About June 1, Texaco awarded the contract for cut-ting, handling, and loading petroleum coke to WPS.
Under Texaco™s agreement with WPS, Texaco owns,
and provides for WPS™ exclusive use during the coke
cutting and handling process, the coke handling facili-
ties and equipment for cutting, handling, moving, and
storing coke as well as wash-up and sanitary facilities,
electric power, and water supplies. WPS provides labor
for coke cutting and handling, small tools, preventive
maintenance of the coke cutting equipment, mainte-
nance and management of other equipment, front end
loaders, and miscellaneous consumables.After Texaco has refined and piped away the petro-leum in the DCU, it signs a document permitting WPS
to cut and handle the coke. From that point, the DCU
is operated solely by WPS employees, who cut, proc-
ess, and crush the coke into a commercially usable
substance, and store the crushed coke in one of three
storage areas. From the storage areas, WPS employees
move the coke onto trucks or railcars. The price paid
to WPS by Texaco for coke handling is based on the
tonnage of coke handled.The agreement provides for two kinds of arrange-ments for shipping the coke to Texaco™s customers.
Under the first, WPS obtains the services of an inde-
pendent trucking contractor and arranges for the arrival
and departures of the trucks. WPS employees load the
coke onto the trucks, which transport it to the Port of
Anacortes, where longshoremen transfer it to barges
procured by Texaco™s customers.When Texaco™s customers wish to have cokeshipped by rail instead of by truck and barge, they
contract with Burlington for the services of rail coke
cars. The customers also communicate directly with
Texaco™s stock and shipping department concerning
coke shipments by rail, and they discuss available coke
inventory with WPS. Texaco™s stock and shipping de-
partment arranges for the arrival of rail coke cars,
which Burlington delivers to the ‚‚coke spur™™ railroad
tracks that run next to the DCU. WPS employees then
load the coke onto the cars. When the coke has been
loaded, WPS informs Texaco, which advises Bur-
lington that the cars are ready for shipment. Burlington
then removes the coke cars via the coke spur to the
main railroad line and delivers them to Texaco™s cus-
tomers. The customers pay Texaco for the coke on the
basis of the weight delivered. Texaco does not pay for
the costs of rail shipment; Burlington collects shipment
costs from Texaco™s customers.Texaco has a reserve gate system that is in operationat all times. The main gate is reserved for Texaco, its
employees, and its suppliers. The main gate is located
at the north end of Bartholomew Road, a half mile or
more from the location of the allegedly unlawful pick-eting. There are eight other reserved gates, numbered1 through 8, which are reserved for the use of various
contractors, their employees and suppliers. Those gates
are located on South Texas Road, to the east of Bar-
tholomew Road, and are also several hundred feet
from the location of the allegedly unlawful picketing.
Since about June 1, gate 6 has been reserved for WPS.
Gate 7, next to gate 6, is used by independent trucking
companies to haul coke away from the DCU. There is
another reserved gate, for Burlington, where the coke
spur enters the refinery property on the east side to
service the DCU.Since about June 1, the Union has been engaged ina labor dispute with WPS based on WPS™ failure to
hire the former Alpha Omega employees. The Union
has no labor dispute with Burlington. For purposes of
this litigation, the Union does not admit, but does not
contest, the absence of a primary labor dispute with
Texaco; the General Counsel does not concede that the
Union has a primary labor dispute with Texaco.Beginning about June 1, in furtherance of its disputewith WPS, the Union picketed gate 6 (reserved for
WPS) and gate 7 (used by trucks picking up coke from
the DCU) with signs that read ‚‚Unfair Labor Practice
Strike against Hall-Buck Marine/Western Plant Serv-
icesŠOCAW Local 1-591™™ and ‚‚On Strike Against
Hall-Buck Marine/Western Plant ServicesŠOCAW
Local 1-591.™™ The picketing at gates 6 and 7 is not
alleged to be unlawful.Beginning about June 3, one member of the Unionpicketed the gate to the refinery reserved for Bur-
lington™s exclusive use (i.e., the gate through which the
coke spur passes on its way to and from the DCU).
The coke spur is used only for the delivery of empty
rail cars to the DCU and for the passage of cars loaded
with petroleum coke out of Texaco™s premises; it does
not continue on to any other facility.When Burlington™s employees attempted to deliverempty coke cars to the DCU via the coke spur, they
encountered the union picket and refused to cross the
picket line or deliver the coke cars. Texaco called local
law enforcement officials who came to the railroad en-
trance to the refinery. An official directed the picket
to move off Texaco™s property to the closest public
property, which is where Burlington™s main rail line
crosses a public roadway before the coke spur
branches off the main line. The picket moved to that
location and continued to picket with the signs de-
scribed above.Burlington™s main rail line services other businesses,including the Shell Oil refinery to the northwest of the
Texaco refinery. On June 5, the first train to arrive at
the location of the picketing carried cars destined for
both the DCU and other locations. When Burlington™s
employees approached the pickets, the pickets asked
the train crew not to cross the picket line. The picketsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00325Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2376 U.S. 492 (1964).3366 U.S. 667 (1961).4Section 8(b)(4) provides thatIt shall be an unfair labor practice for a labor organization or
its agentsŠ(4)(i) to engage in, or to induce or encourage any
individual employed by any person engaged in commerce or in
an industry affecting commerce to engage in, a strike or a re-
fusal in the course of his employment to use, manufacture, proc-
ess, transport, or otherwise handle or work on any goods, arti-
cles, materials, or commodities or to perform any services; or
(ii) to threaten, coerce, or restrain any person engaged in com-
merce or in an industry affecting commerce, where in either
case an object thereof isŠ
(B) forcing or requiring any person to cease using, selling, han-
dling, transporting, or otherwise dealing in the products of any
other producer, processor, or manufacturer, or to cease doing
business with any other person... Provided, That nothing con-
tained in this clause (B) shall be construed to make unlawful,
where not otherwise unlawful, any primary strike or primary
picketing[.]5Sailors Union (Moore Dry Dock), 92 NLRB 547 (1950).6Id. at 549.7See Operating Engineers Local 450 (Linbeck Construction), 219NLRB 997 (1975), enfd. 550 F.2d 311 (5th Cir. 1977); Carrier.8306 NLRB 616 (1992), enfd. 20 F.3d 1017 (9th Cir. 1994), cert.denied 513 U.S. 946 (1994) (herein referred to as Piggyback).gave the rail crew a flyer detailing the nature of theUnion™s dispute with WPS. They explained that the
dispute was only with WPS and with no other em-
ployer. Initially, Burlington™s employees would not
cross the picket line, but after the cars destined for the
DCU were detached, the pickets dropped their signs
and the train continued on the main track to the Tex-
aco and Shell refineries before it returned to the mainline. The coke cars were then reattached and Bur-
lington™s supervisors delivered the empty cars to the
DCU. Thereafter, the pickets did not picket on the
tracks, but instead stood or sat beside the tracks. All
the picketing described above was peaceful. The Union
has not picketed Burlington or its tracks since June 9.B. Issues PresentedThe issues to be decided are (1) whether the picket-ing was primary situs or common situs picketing; (2)
if primary situs, whether the picketing was lawful
under the ‚‚related work™™ test enunciated by the Su-
preme Court in Steelworkers (Carrier Corp.) v. NLRB2and Electrical Workers Local 761 (General Electric) v.NLRB3; and (3) if common situs, whether the picketingwas unlawful because it did not take place reasonably
close to the situs of the dispute with the primary em-
ployer, or whether it was lawful because of the nature
of the service provided to the primary by the railroad.C. Contentions of the PartiesThe General Counsel contends that the Union™spicketing of Burlington was secondary picketing in
violation of Section 8(b)(4)(B).4He argues that thepicketing took place at the Texaco refinery, where em-
ployers and persons other than WPS were working,
and therefore that the Moore Dry Dock5standards forevaluating the validity of common situs picketing
should apply. The General Counsel contends that Tex-
aco had established a valid reserved gate system andthat, by picketing the gate reserved for Burlington, theUnion failed to limit its picketing to places reasonably
close to the location of the situs of its dispute with
WPS, the primary employer.6Accordingly, he argues,the Board should find that the picketing had an unlaw-
ful secondary objective.Burlington agrees with the General Counsel that thisis a common situs picketing case that should be gov-
erned by Moore Dry Dock. However, Burlington ar-gues that, as WPS is never on Burlington™s premises,
the picketing was not limited to times at which WPS
was on those premises and the Moore Dry Dock stand-ards cannot be met.The Union contends that the premises at issue is notthe Texaco refinery but the DCU, which was and is
customarily occupied by WPS. Therefore, the Union
argues, the picketing was not common situs picketing
but picketing of the premises of WPS, the primary em-
ployer. And, the Union continues, because the service
supplied to WPS by Burlington is closely related to
WPS™ normal operations, the picketing of the gate re-
served for Burlington was lawful primary picketing
under the analysis in Carrier, supra.But even if the picketing is judged under Moore DryDock, the Union contends, it was still lawful becauseBurlington supplies coke cars to WPS and picks up
and hauls away the processed coke, and a union may
lawfully picket a gate reserved for suppliers of mate-
rials essential to a primary employer™s operations or
for distributors of the primary™s products.7The GeneralCounsel disputes this contention, citing TeamstersLocal 315 (Santa Fe),8in which the Board and courtrejected a similar argument.The General Counsel does not allege that the Unionviolated the Act in any way other than by picketing at
the Burlington gate and, later, at the Burlington main
line. Thus, there is no contention that the messages on
the Union™s picket signs or handbills, or any state-
ments made by the pickets, indicated an unlawful sec-
ondary objective.D. Discussion and ConclusionsA union is permitted to picket a primary employerwith whom it has a labor dispute, but it runs afoul of
Section 8(b)(4) if it pickets a neutral employer with the
proscribed object of enmeshing the neutral employer in
a controversy not its own. Where, as here, neutral sec-
ondary employers perform separate tasks on the same
jobsite as a primary employer with whom a union has
a dispute, the Board has long held that the Section
8(b)(4) right to engage in primary picketing must beVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00326Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 327OIL WORKERS LOCAL 1-591 (BURLINGTON NORTHERN RAILROAD)9Retail Fruit & Vegetable Union Local 1017 (Crystal PalaceMarket), 116 NLRB 856, 859 (1956), enfd. 249 F.2d 591 (9th Cir.1957).10Denver Building Trades Council v. NLRB, 341 U.S. 675, 692(1951).11The four criteria require that (1) the picketing be strictly limitedto times when the situs of the dispute is located on the secondary
employer™s premises; (2) the primary employer be engaged in its
normal business at the situs at the time of the picketing; (3) the pick-
eting be limited to places reasonably close to the location of the
situs; and (4) the picketing disclose clearly that the dispute is with
the primary employer. If the picketing conforms to these criteria it
is presumed to be lawful primary picketing.12Building & Construction Trades Council (Markwell & Hartz),155 NLRB 319, 323Œ326 (1965), enfd. 387 F.2d 79 (5th Cir. 1967)
(hereinafter referred to as Markwell & Hartz).13Carrier Corp., 376 U.S. at 497Œ498.14Linbeck Construction v. NLRB, 550 F.2d at 316.15Id. at 318.16Although the Union does not admit the absence of a primarylabor dispute with Texaco, neither does it contest this fact. More-
over, it has made clear that its only dispute is with WPS. We there-
fore find that Texaco is a neutral for purposes of this case.17Retail Fruit & Vegetable Clerks™ Union (Crystal Palace Mar-ket), 116 NLRB at 858.18Carrier, 376 U.S. at 497Œ498; General Electric, 366 U.S. at680.19The ‚‚related work™™ test is applied only when picketing is at thepremises of the primary, not when, as in this case, it takes place at
the premises of a neutral. See Piggyback, 306 NLRB at 625Œ626.Burlington argues that the Union violated criterion (1) of MooreDry Dock, i.e., that the picketing take place only when the situs ofthe dispute is located on the premises of the secondary. The railroad
reasons that (1) it is a secondary entity; (2) WPS never works on
Burlington™s premises; and (3) thus, the picketing did not occur
when the situs of the dispute was located on the railroad™s premises.
That argument has no merit. The relevant premises, as we have
found, is the refinery, not the portions of the refinery that are occu-
pied by other entities. As WPS is consistently on Texaco™s premises,
the situs of the dispute is located there as well.conducted so as to minimize its impact on neutral em-ployers insofar as this can be done without substantial
impairment of the effectiveness of the picketing on
reaching the employees of the primary employer.9Stat-ed otherwise, it is the Board™s duty to balance ‚‚the
dual congressional objectives of preserving the right of
labor organizations to bring pressure to bear on offend-
ing employers in primary labor disputes and of shield-
ing unoffending employers and others from pressures
in controversies not their own.™™10In accordance with the foregoing, several well-estab-lished tests have been developed for determining the
legality of union picketing undertaken at a multiple
employer worksite where separate entrances have been
established for the use of the primary and neutral em-
ployers. The first test, the so-called Moore Dry Docktest, is composed of four criteria which, in essence, re-
quires a union to picket only the gate used by the pri-
mary employer with whom it has the labor dispute,
and precludes picketing at separate gates set aside for
the use of neutral secondary employers.11This test isapplicable when the premises on which the primary
employer is working are not his own.12By contrast,the second testŠthe ‚‚related-work™™ testŠwas devel-
oped by the Supreme Court in General Electric andCarrier for use in situations where the premises areowned and operated by the primary employer. This
test, which is broader than Moore Dry Dock, focuseson the type of work being performed by the secondary
employees using a separate gate, and states that:if the duties of [secondary] employees [are] con-nected with the normal operations of the [pri-
mary] employer, picketing directed at them [is]
protected primary activity, but if their work [is]
unrelated to the day-to-day operation of the [pri-
mary] employer™s plant, the picketing [is] an un-
fair labor practice.13Finally, there is the ‚‚supplier™™ exception which
‚‚occup[ies] a middle ground in the spectrum of per-
missible activity under 8(b)(4).™™14This exception, acorollary of both the related-work test and the MooreDry Dock test, permits picketing at ‚‚any gate used todeliver materials essential to the primary employer™s
normal operations.™™15We agree with the General Counsel that the picket-ing here was common situs picketing. The Union pick-
eted at the Texaco refinery, which is owned by Tex-
aco, a neutral,16and occupied by Texaco, WPS, andother subcontractors and suppliers. Thus, because both
the primary employer (WPS) and secondary employers
occupy the premises, the refinery is a common situs.17The Union contends that the relevant premises is notthe refinery, but the DCU, which is customarily occu-
pied by WPS, and therefore that the Union™s conduct
constituted primary situs picketing because it took
place at the premises of the primary, WPS. Thus, in
the Union™s view, the ‚‚related work™™ test for primary
situs picketing set forth in Carrier and General Elec-tric, rather than the Moore Dry Dock analysis, shouldapply here. Under the ‚‚related work™™ test, picketing
the primary™s premises at a gate used by a secondary
is primary and lawful if the secondary is performing
work that is connected with the primary™s normal oper-
ations.18Because the railroad™s services were con-nected with WPS™ normal operations, the Union con-
tinues, the picketing was lawful.We reject the Union™s arguments. Although WPSmay occupy the DCU, the DCU itself is part of the
larger refinery premises, which is owned and occupied
by Texaco, a neutral, and where other employers as
well as WPS, the primary, work. We therefore find
that this is a typical common situs situation and that,
because the picketing took place at the premises of
Texaco, a neutral, it must be analyzed under MooreDry Dock.19Applying Moore Dry Dock, we conclude that theUnion™s picketing of Burlington violated SectionVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00327Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20Iron Workers Local 433 (Oltmans Construction), 272 NLRB1182, 1186 (1984).21Markwell & Hartz, 155 NLRB at 324.22Denver Building Trades, 341 U.S. at 692.23Piggyback, 306 NLRB at 625Œ626.24General Electric, 366 U.S. at 679.8(b)(4). There was a valid reserve gate system estab-lished at the Texaco Plant. Gates 6 and 7 were, as de-
scribed above, the primary gates set aside for use by
the employees, customers, visitors and suppliers of
WPS. A separate gate was designated for the exclusive
use of neutral Burlington Northern. By extending its
picketing beyond gates 6 and 7 to the gate and main
railroad line of Burlington Northern, the Union vio-
lated the third Moore Dry Dock criterion which re-quires that picketing be limited to places reasonably
close to the situs of the primary dispute, i.e., gates 6
and 7. This gives rise to the presumption that the
Union™s picketing of Burlington™s gate and main line
sought the unlawful objective of placing secondary
pressure on this neutral employer.20The Union haspresented no evidence to rebut this presumption and,
hence, the Section 8(b)(4) violation is complete.Our dissenting colleagues purport to address theissue in dispute under the principles set forth in MooreDry Dock. In fact, they have applied the ‚‚related-work™™ test articulated by the Supreme Court in Gen-eral Electric and Carrier. That test is inapplicable tothe facts of this case.Our colleagues acknowledge that the ‚‚related-work™™ test of General Electric and Carrier is inap-plicable here because the neutral employer (Texaco) is
the owner of the picketed premises and, therefore, the
case must be analyzed under Moore Dry Dock. Buttheir subsequent reasoning is drawn almost entirely
from Carrier; not a mention is made of Moore DryDock beyond their initial concession that it is the gov-erning standard. Specifically, they find that Burlington,
‚‚as the hauler-away of coke processed by WPS,™™ is
no different from the neutral railroad in Carrier whichdelivered and picked up goods at a struck employer™s
plant. Therefore, if, as in Carrier, the Court held thatthe neutral railroad was lawfully picketed at its re-
served separate gate, the dissent concludes that so too
was Burlington a legitimate target of primary picketing
at its separate gate entrance to the Texaco plant.We disagree. Carrier has never been applied to asituation, as here, involving picketing at the premises
of a neutral employer, and we find no principled basisfor applying it for the first time in this case and thus,
for expanding inappropriately the boundaries now con-
fined by Board and judicial precedent. In Carrier andGeneral Electric, the Supreme Court formulated the re-lated-work test in response to the limited question of
whether picketing is primary when it takes place at a
reserved neutral employer entrance to the separate
premises of a primary employer. It was only in that
context that the Court stressed the type of work being
performed by the neutral employer. In those limited
circumstances, picketing at the reserved gate is primarysince the work is related to the normal operations ofthe primary employer. The test is clearly a broad one
designed to promote the Act™s policy of giving ‚‚wide
latitude to picketing and related conduct confined to
the sole premises of the primary employer.™™21That policy is completely out of place, however, incases like this, where the picketing occurs at premises
neither owned nor solely occupied by the primary em-
ployer. In the interest of ‚‚shielding unoffending em-
ployers™™ from disputes not their own,22the Board hastraditionally taken a more restrictive view of picketing
in this setting by requiring that it be conducted in con-
formance with the Moore Dry Dock criteria23Šcriteriaon which the Supreme Court in General Electric hasplaced its explicit imprimatur.24The dissent, citing the court decisions in Linbeckand J.F. Hoff Electric Co
., 642 F.2d 1266 (D.C. Cir.1980), cert. denied 451 U.S. 918 (1981), argues that
Carrier™s reasoning was used in both cases which in-volved a common situs and, therefore, it is appropriate
to do so here. We disagree. Both of those cases were
analyzed under Moore Dry Dock, not Carrier™s relat-ed-work test, and the courts found that it was the
‚‚supplier™™ exception to Moore Dry Dock which war-ranted dismissal of the 8(b)(4) allegations. It was only
in that context that Carrier was cited in Linbeck andHoff. Indeed, the Board has made it clear that Carrierdoes not apply to a common situs. See Markwell &Hartz, supra.Our dissenting colleagues, however, do not contendthat the instant case fits within the supplier exception
of Moore Dry Dock, nor could they. A supplier of aprimary employer may be lawfully picketed only if the
supplier is providing ‚‚materials essential to the pri-
mary employer™s normal operations or solely for the
use of the primary™s employees.™™ Iron Workers Local433 (Chris Crane), 294 NLRB 182, 183 (1989) enfd.mem. 931 F.2d 897 (9th Cir. 1991). Thus, we cannot
agree with our dissenting colleagues™ suggestion that
picketing of every supplier of primary employers is
primary and lawful, even at a common situs. Rather,
the picketing must meet the test set forth in ChrisCrane. In the instant case, Burlington is not supplyingmaterials to anyone; it is supplying a transport service.
Further, the transport service, or as the dissent calls
itŠthe hauler-away service, is supplied to neutral Tex-
aco, not WPS, to haul away Texaco™s coke, not WPS™
coke.Even accepting the dissent™s contention that the sup-plier exception to Moore Dry Dock is applicable to a‚‚hauler-away,™™ we would find that it is not applicable
under the facts of this case because neither the rail carsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00328Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 329OIL WORKERS LOCAL 1-591 (BURLINGTON NORTHERN RAILROAD)25See Chris Crane, supra at 183 (picketed support services atissue in that case ‚‚do not relate directly to the structural steel work
that Woods [the general contractor] hired Chris Crane, the primary
here, to perform™™); and Piggyback, 306 NLRB at 630 (intermodalfreight was not subject to picketing as ‚‚supplies™™ of primary em-
ployer that switched freight between railcars and trucks; freight
‚‚was not delivered to Piggyback for its employees to use in the per-
formance of their duties™™). As the Ninth Circuit observed in affirm-
ing the Board™s finding of a violation in Piggyback,the test applicable to picketing of direct suppliers of primaryemployers is not as broad as General Electric™s related-worktest. The right to picket a ‚‚supplier™™ applies only where the
other employer™s goods or services are for the direct and exclu-
sive use of the primary employer.20 F.3d at 1025Œ1026 (citations omitted). Compare Hoff Electric(electrical fixtures brought onto a common situs by a general con-
tractor were supplies with respect to the electrical contractor which
ultimately installed them pursuant to its subcontract with the general
contractor); and Linbeck (crushed rock for primary employer™s usein performing paving work under its subcontract was lawfully pick-
eted as ‚‚supplies™™).26In contrast, WPS is responsible for transportation of Texaco™scoke by truck from the refinery to the Port of Anacortes. Consistent
with its contractual obligation, WPS hires independent trucking firms
to transport the coke, loads the coke onto the trucks in the DCU
area, and arranges for the arrival and departure of the trucks from
the refinery through gate 7. There is no allegation that the Union™spicketing of gate 7 was unlawful. We agree with the General Coun-sel™s argument in his brief that the picketing at the rail gate and gate
7 are distinguishable for the foregoing reasons.nor the transportation services provided by BurlingtonNorthern are ‚‚essential to the primary™s normal oper-
ations™™ or ‚‚solely for the use of the primary™s em-
ployees.™™ Chris Crane, supra. As fully discussedabove, Texaco and its customers arrange for the deliv-
ery of empty rail cars into the DCU area and for their
pickup by Burlington Northern when loaded, and Tex-
aco™s customersŠnot WPSŠpay for Burlington
Northern™s services. The WPS-Texaco contract only re-
quires WPS to load the coke into the railcars and there
is no evidence in this case that the parties™ actual prac-
tice differs from that set forth in the contract.Our colleagues state that these services are ‚‚essen-tial™™ to WPS™ normal operations. We disagree, as this
finding is not supported by the facts or by controlling
legal precedent. In determining whether picketed sup-
plies satisfy the ‚‚essential to the primary™s normal op-
erations™™ test, the Board and the courts look to the na-
ture of the work performed by the struck primary.
Thus, when the materials or services in issue are notused by the primary to perform the work it was hired
to do, the Board and the courts have consistently found
that they are not ‚‚essential™™ to the primary™s normal
operations.25In this case, WPS and its employees haveno responsibility for rail transportation of Texaco™s
coke. Because WPS was not hired to transport the
coke by rail, and thus could fully perform its obliga-
tions to Texaco without using the rail services of Bur-
lington Northern, those services were not essential to
its normal operations. Piggyback, supra; Chris Crane,supra. Accordingly, the Union™s picketing of those
services does not fall within the supplier exception to
Moore Dry Dock.26Nor is Burlington a proper target of picketing basedon the dissent™s view that WPS is the ‚‚principal pro-
ducer or processor™™ of Texaco™s coke. Assuming
arguendo that is true, WPS is not the sole producerŠ
a point that should appear as significant to the dissent
as it was to the court in Hoff in holding that the sup-plier therein was lawfully picketed because the elec-
trical fixtures that it delivered were used ‚‚only by
Hoff.™™ 642 F.2d 1275. As such, the court reasoned
that ‚‚any disruption caused if the Union should be
successful in its appeal to [the supplier™s] deliveries
would not spread to anyone but the primary em-
ployer.™™ Id. Here, by contrast, Texaco is not only a
co-producer of its coke, it is the party solely respon-
sible to ensure that it gets produced and, in the case
of rail transportation, delivered to its customers. Thus,
unlike Hoff, the disruption caused by the Respondent™spicketing was not confined solely to the primary em-
ployer, but was forseeably intended to impact the busi-
ness of neutral Texaco and its transport provider, neu-
tral Burlington.In the end, the dissent claims to disavow the related-work test of Carrier and does not rely on the supplierexception of Moore Dry Dock. Those, however, are theonly two existing analytical doctrines that can be ap-
plied to find lawful the Respondent™s picketing. Thus,
whatever theory the dissent seeks to apply in dismiss-
ing the complaint, it is not one that the Board or courts
have ever applied and, therefore, it is the dissent, not
us, who lacks precedential authority for their position.There is no question here that, unlike the railroad inCarrier that, in effect, made the labor dispute its ownby entering the struck facility to perform work related
to the normal operations of the primary employer, Bur-lington is the type of unoffending employer envisioned
by Congress as deserving of the Act™s protection
against secondary picketing. It is a neutral employerunder contract to another neutral employer (Texaco) totransport the product of a neutral (Texaco) to cus-
tomers who are neutrals. To adopt the dissent™s view
by applying Carrier™s related-work test in this contextwould grossly distort the purpose of that doctrine by
permitting secondary picketing of Burlington basedmerely on the fact that the work of the primary em-
ployer, WPS, is related to the coke producing oper-
ations of neutral Texaco. But as the Supreme Court
held in Denver Building Trades, notwithstanding aclose working relationship between the primary and
neutral employer on a common work site and, indeed,
even where a neutral employer as in the instant case
‚‚had some supervision over the [primary employer™s]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00329Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27Denver Building Trades, 341 U.S. at 689.28Markwell & Hartz, 155 NLRB at 327.29General Electric, 366 U.S. at 679.30If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™work,™™27the union may picket only the primary em-ployer. ‚‚[T]here [was] not the slightest intimation by
the Court in General Electric or Carrier that it was re-versing or revising the rule in Denver.™™28To the con-trary, General Electric cited Denver with approval andheld that in conjunction with the rule in Denver, thestandard set forth in Moore Dry Dock is applicable tocases where, as here, two employers perform work on
a common site.29CONCLUSIONSOF
LAW1. Burlington Northern Railroad is a person engagedin an industry affecting commerce within the meaning
of Section 2(6) and (7) and Section 8(b)(4) of the Act.
Texaco Refining and Marketing, Inc. and Western
Plant Services, Inc. are employers engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By picketing the gate to the Texaco refinery atAnacortes, Washington, reserved for the use of Bur-
lington Northern Railroad, and later by picketing next
to the Burlington rail line near the reserved gate, when
it did not have a primary labor dispute with Bur-
lington, with an object of forcing or requiring Bur-
lington and other neutral persons to cease handling or
transporting the products of Texaco Refining and Mar-
keting, Inc., and other neutrals or to cease doing busi-
ness with Texaco, other neutrals, and Western Plant
Services, the Respondent has engaged in unfair labor
practices within the meaning of Section 8(b)(4)(i) and
(ii)(B) of the Act.4. These unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders that theRespondent, Oil, Chemical and Atomic Workers Inter-
national Union, Local 1-591, its officers, agents, and
representatives, shall1. Cease and desist from
(a) Engaging in, or inducing or encouraging any in-dividual employed by Burlington Northern Railroad, or
by any other person engaged in commerce or in an in-
dustry affecting commerce, to engage in, a strike or re-
fusal in the course of his employment to use, manufac-
ture, process, transport, or otherwise handle or work on
any goods, articles, materials, or commodities, or to
perform any services, where an object thereof is to
force or require Burlington Northern Railroad, or any
other neutral person engaged in commerce or in an in-
dustry affecting commerce, to cease using, selling,handling, transporting, or otherwise dealing in theproducts of, or to cease doing business with, Texaco
Refining and Marketing, Inc., other neutral persons,
and Western Plant Services.(b) Threatening, coercing, or restraining BurlingtonNorthern Railroad, or any other person engaged in
commerce or in an industry affecting commerce, where
an object thereof is to force or require Burlington
Northern Railroad, or any other neutral person engaged
in commerce, to cease using, selling, handling, trans-
porting, or otherwise dealing in the products of, or to
cease doing business with, Texaco Refining and Mar-
keting, Inc., other neutral persons, and Western Plant
Services.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days after service by the Region, postat its offices and meeting halls copies of the attached
notice marked ‚‚Appendix.™™30Copies of the notice, onforms provided by the Regional Director for Region
19, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
and members are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(b) Sign and return to the Regional Director suffi-cient copies of the notice for posting by Burlington
Northern, if willing, at all places where notices to its
employees are customarily posted.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.CHAIRMANGOULD, concurring.I join Members Hurtgen and Brame in finding thatthe Respondent violated Section 8(b)(4)(B) by picket-
ing at the entrance to Texaco™s refinery reserved for
the exclusive use of Burlington Northern Railroad, and
add the following additional comments.Almost a half a century ago, the United States Su-preme Court noted that, while the National Labor Re-
lations Act ‚‚safeguards™™ concerted activity, collective
bargaining and ‚‚strikes between the primary parties to
a labor dispute, §8(b)(4) restricts a labor organization

and its agents in the use of economic pressure where
an object of it is to force an employer or other personVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00330Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 331OIL WORKERS LOCAL 1-591 (BURLINGTON NORTHERN RAILROAD)1Denver Building Trades Council v. NLRB, 341 U.S. 675, 687(1951).2Electrical Workers IBEW v. NLRB, 181 F.2d 34, 37 (2d Cir.1950). See generally Howard Lesnick, The Gravamen of the Second-ary Boycott, 62 COLUM. L. REV. 1363 (1962). The Hand opinionis quoted by Professor Lesnick. Id. at 1363.3NLRB v. International Rice Milling Co., 341 U.S. 665, 673(1951).4Carpenters Local 1976 (Sand Door) v. NLRB, 357 U.S. 93, 98(1957). See also my dissenting opinion relying on Sand Door in PortCanaveral Stevedoring Limited, 323 NLRB No. 178 (slip op. at 3Œ9) (1997) (W.B. Gould, dissenting).
5National Woodwork Mfgs. Assn. v. NLRB, 386 U.S. 612, 623(1967).6See W.B. Gould IV, 
The Supreme Court™s Labor and Employ-ment Docket in the October 1980 Term: Justice Brennan™s Term, 53U. COLO. L. REV. 1 (1981).7Id. at fn. 5.8See W.B. Gould IV, 
Taft-Hartley Comes to Great Britain: Ob-servations on the Industrial Relations Act of 1971, 82 YALE L.JOURNAL 1421 (July 1972). Of course, Taft-Hartley restricts strikesin other respects as well. See for instance generally: W.B. Gould

IV, On Labor Injunctions Pending Arbitration: Recasting BuffaloForge, 30 STANFORD L. REV. 533 (1978), and W. B. Gould IV,On Labor Injunctions, Unions, and the Judges: The Boys Market
Case, 1970 SUPREME COURT REV. 215.9See, e.g., the Court of Appeals for the Ninth Circuit™s decisionin NLRB v. General Truck Drivers, Warehousemen, Helpers andAutomotive Employees of Contra Costa County, Local No. 315, 20F.3d 1017 at 1025 (1994): ‚‚The right to picket a ‚supplier™ applies
only where the other employer™s goods or services are for the direct
and exclusive use of the primary employer.™™ The Ninth Circuit re-
jected the related work test within the common situs context, thus
declaring Steelworkers v. NLRB, 376 U.S. 492 (1964), inapplicableto the issues before the Board in the instant case. While it may be,
as the dissent asserts, that this decision does not ‚‚require a finding
in this case that the Union™s picketing had a secondary purpose,™™
the opinion™s limiting language, i.e., ‚‚goods or services™™ for ‚‚direct
and exclusive use™™ suggests an intent which is consonant and com-
patible with my views expressed in this concurring opinion and the
views of the majority.to boycott someone else.™™1The relevant statutoryframework on the question of what constitutes primary
and secondary activity is both difficult and also fre-
quently elusive. Judge Learned Hand said it best when
he articulated the test for the balance: ‚‚The gravamen
of a secondary boycott is that its sanctions bear, not
upon the employer who alone is a party to the dispute,
but upon some third party who has no concern in it.
Its aim is to compel him to stop business with the em-
ployer in the hope that this will induce the employer
to give in to his employees™ demands.™™2Thus, the ‚‚traditional™™ right to strike is not limitedby the secondary boycott prohibitions unless ‚‚specifi-
cally provided for™™ in the Act.3As Justice Frankfurtersaid about Section 8(b)(4): ‚‚The section does not
speak generally of secondary boycotts. It describes and
condemns specific union conduct directed to specific
objectives.™™4Nonetheless, the prohibitions have a long reach, andwe are obliged to adhere to them as the expert admin-
istrative agency charged with statutory interpretation.
As Justice Brennan said: ‚‚Labor abuses of the broad
immunity granted by the Norris-LaGuardia Act re-
sulted in the Taft-Hartley Act prohibitions against sec-
ondary activities.™™5We must remain ever mindful ofthis historical backdrop.On this golden anniversary of the Taft-Hartleyamendments to the Act, and the secondary boycott pro-
hibitions so prominently featured in them, it is both
meet and right to recall their early origins. As Justice
Brennan, the modern labor law doyen of the Federal
judiciary6has told us, Congress found that union‚‚abuses™™7warranted regulation.Today, modern labor law and policy makers evaluat-ing its reform have turned away completely from the
view that Taft-Hartley is a ‚‚slave labor act,™™ an ap-
pellation quite frequently applied to its strictures when
their enactment was debated.8Modern labor law, stillproperly rooted in its historic promotion of the collec-tive-bargaining process, is predicated on the assump-
tion that both employers and unions, left to their own
devices, will revert in some instances to abusive con-
duct at odds with public policy objectives.Of course, the Board within the parameters of theAct, makes policy. ‚‚The function of striking that bal-
ance to effectuate national labor policy is often a dif-
ficult and delicate responsibility, which the Congress
committed primarily to the National Labor Relations
Board, subject to limited judicial review.™™ NLRB v.Truck Drivers Local 449, 353 U.S. 87, 96 (1957). Ac-cord: NLRB v. Erie Resistor Corp., 373 U.S. 221, 236(1963); and NLRB v. Weingarten, Inc., 420 U.S. 251,267 (1975). This mandate was renewed yet again by
the Court more recently almost 3 years ago. NLRB v.Town & Country Electric, 516 U.S. 85 (1995). ButCongress and the President have established the basic
policy with which we function under the Act.Relevant precedent does not take us to the far awaybridge which the Union urges the Board to reach.9While in appropriate circumstances I am quite willing
to both expand on and, indeed, reverse the precedent
of both the Board and the appellate courts which are
subordinate to the United States Supreme Court, I do
not find a basis for doing so here. Thus, to paraphrase
the Book of Common Prayer, our dissenting colleagues
have left undone those things which they ought to have
done, i.e., failed to address the applicable standards of
Moore Dry Dock, and they have done that which theyought not to have done, i.e., applied precedent to the
dissimilar factual pattern of the instant case.It may be that the law of secondary boycott, in partor in whole, is inequitable or unwise or, in some sense,
inconsistent with the Act™s purpose. Denver BuildingTrades, which spawned the Moore Dry Dock criteriaon neutral sites shared by both primary and secondary
employers, is thought by many to be a flawed decision
and inconsistent with the Court™s subsequent ruling inVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00331Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10See Judge Wilkey™s dissenting opinion in J. R. Hoff, 642 F.2dat 1283Œ1284 setting forth the history of this failed legislation.11For the same concernsŠin that instance the opposition to themwas overridden by 3Œ2 vote 3 years agoŠsee Chairman Gould™s
concurring opinions in Loehmann™s Plaza, 316 NLRB 109 (1995),and Leslie Homes Inc., 316 NLRB 123 (1995). To the same effectsee Monson Trucking Inc. & Calvin Anderson, 324 NLRB No. 149(slip op. at 6Œ8) (Oct. 31, 1997) (W.B. Gould, concurring); 
Team-sters Local 443 (Connecticut Limousine Service), 324 NLRB No.105, slip op. at 6Œ7 (Oct. 2, 1997) (W.B. Gould, dissenting in part),

and Coastal Stevedoring, supra.1Denver Building & Trades Council v. NLRB, 341 U.S. 675, 692(1951).2Electrical Workers Local 761 (General Electric) v. NLRB, 366U.S. 667, 673 (1961).3Id. at 674.4Sailors Union (Moore Dry Dock), 92 NLRB 547 (1950).5See, e.g., Teamsters Local 315 (Santa Fe) (Piggyback), 306NLRB 616, 626Œ627 (1992), enfd. 20 F.3d 1017 (9th Cir. 1994).6The record establishes that the Union picketed at the main lineat the direction of a law enforcement officer, who ejected from the
refinery property a picket who was attempting to patrol at the Bur-
lington gate. The parties have stipulated that the picketing at the
main line took place on the public property closest to the railroad
gate. Thus, if the picketing at the gate was lawful because it was
reasonably close to the situs, the picketing at the main rail line
would be lawful as well.7376 U.S. 492 (1964).8The Union notes that, as most common situs cases arise in theconstruction industry, where the product is not carried away, the
‚‚hauling-away™™ cases have arisen in noncommon situs situations.
The Union, however, asserts that no case has held that trucks or
trains arriving to deliver the primary™s product are not subject to pri-
mary picketing.General Electric. This is one reason why the CongressaddressedŠbut failed to enactŠa reversal of the High
Court™s decision in Denver Building Trades.10The dissent would circumvent and thus reverse subsilentio Denver Building Trades and its Moore DryDock progeny. This initiative is properly left to theCongress and the President and not the Board.11MEMBERSFOXAND
LIEBMAN, dissenting.Unlike the majority, we find that the Union™s picket-ing in this case did not have a secondary objective and
thus was not unlawful. We therefore dissent.Section 8(b)(4)(B) of the Act proscribes union pick-eting that is intended to bring pressure against an em-
ployer with whom the union has no labor dispute (the
secondary employer), in order to induce the secondary
not to deal with another employer with whom the
union does have a labor dispute (the primary em-
ployer). It does not, however, render invalid otherwise
lawful picketing against the primary employer. This
statutory framework reflects ‚‚the dual congressional
objectives of preserving the right of labor organizations
to bring pressure to bear on offending employers in
primary labor disputes and of shielding unoffending
employers and others from pressures in controversies
not their own.™™1The distinction between primary and secondary ac-tivities is sometimes elusive. That is because a union
that engages in even ordinary picketing directed
against the primary employer hopes, even if it does not
intend, that others will be persuaded not to deal with
the primary.2Nevertheless, as the Supreme Court hasremarked, ‚‚However difficult the drawing of lines
more nice than obvious, the statute compels the task.™™3In this case, we find that the Union™s picketing fell on
the lawful side of the line.We agree with our colleagues, for the reasons theyset forth, that this is a common situs case that must be
evaluated under the criteria set forth in Moore DryDock.4Under Moore Dry Dock, picketing is presump-tively lawful if it (1) is limited to times when the situsof the dispute is located on the premises of the second-ary, (2) takes place when the primary is engaged in hisnormal business at the situs, (3) takes place reasonably
close to the situs, and (4) clearly discloses that the dis-
pute is only with the primary. Normally, when a valid
reserved gate system has been established at a common
situs, picketing at a gate reserved for neutrals will not
be found to be reasonably close to the situs, and indi-
cates a proscribed secondary objective.5The GeneralCounsel alleges only that the Union violated criterion
(3) by picketing at the gate reserved for Burlington
and, later, by the Burlington main rail line.6He doesnot argue that the Union failed to observe the MooreDry Dock standards in any other way.The Union contends that, even under Moore DryDock, its picketing at the gate reserved for Burlingtonwas lawful because the railroad picks up WPS™ prod-
ucts for delivery to customers. It notes that in Steel-workers (Carrier Corp.) v. NLRB,7the Supreme Courtfound that a union engaged in lawful primary picketing
of the railroad gate to the Carrier plant, where empty
railcars were being delivered to pick up the primary™s
finished goods. Accordingly, the Union contends that,
as the hauler-away of the coke processed by WPS,
Burlington can lawfully be picketed in support of the
Union™s primary dispute with WPS.8Finally, theUnion argues that, under established Board and court
precedent, it does not matter that WPS did not have
title to the coke.We agree with the Union that, as the hauler-away ofthe coke processed by WPS, the railroad was a legiti-
mate target of primary picketing. We arrive at this
conclusion for the following reasons.First, the Supreme Court has held that carriers whoseek to pick up and haul away for distribution the
goods of struck employers may lawfully be picketed as
they attempt to make the pickups. In Carrier, theCourt held that a union could lawfully picket an en-
trance to a railroad spur track located on a railroad-
owned right-of-way adjacent to the struck employer™s
premises which was used exclusively by railroad per-
sonnel to bring empty boxcars to the employer andVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00332Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 333OIL WORKERS LOCAL 1-591 (BURLINGTON NORTHERN RAILROAD)9376 U. S. at 493Œ494, 498Œ500.10Id. at 499 (fn. omitted).11219 NLRB 997 (1975), enfd. 550 F.2d 311 (5th Cir. 1977).12241 NLRB 694 (1979), enfd. 642 F.2d 1266 (D.C. Cir. 1980).13550 F.2d at 317; 642 F.2d at 1271.14642 F.2d at 1271 (emphasis added).15Steelworkers Local 5895 (Carrier Corp.), 132 NLRB 127, 130(1961), revd. 311 F.2d 135 (2d Cir. 1962), revd. 376 U.S. 492
(1964).16366 U.S. at 681.17Id.18The protection afforded to picketing of suppliers of essentialmaterials to the primary does not extend to picketing of companies
supplying incidental support services such as food, telephone, elec-
trical, sanitation, and trash removal, to all contractors on a common
situs. Iron Workers Local 433 (Chris Crane), 294 NLRB 182, 183(1989). By parity of reasoning, a company that picks up ordinary
business mail or packages from the primary, such as UPS or Federal
Express, or that hauls away trash (see Chris Crane), probably couldnot be lawfully picketed at a neutral gate, at least if it provided those
services to all employers on the jobsite. These examples, however,
are easily distinguishable from the essential task of picking up the
primary™s product for delivery to customers.19See the Board and court decisions in Linbeck and Hoff Electric.20Linbeck Construction Corp. v. NLRB, 550 F.2d 311, 318.haul away boxcars after they were loaded with the em-ployer™s products.9The Court explained that in enact-ing the 1959 amendments to Section 8(b)(4),Congress not only preserved the right to strike; italso saved ‚‚primary picketing™™ from the second-
ary ban. Picketing has traditionally been a major
weapon to implement the goals of a strike and has
characteristically been aimed at all those ap-
proaching the situs whose mission is selling, de-
livering or otherwise contributing to the oper-
ations which the strike is endeavoring to halt. In
light of this traditional goal of primary pressures
we think Congress intended to preserve the right
to picket during a strike a gate reserved for em-
ployees of neutral delivery men furnishing day-to-
service essential to the plant™s regular oper-
ations.10Although Carrier did not involve a common situs, wesee no reason to treat common situs situations dif-
ferently. In common situs cases, the Board and courts
have consistently allowed unions to picket gates used
by neutrals who supplied the primary with materials
that were essential to the primary™s normal operations.
Thus, in Operating Engineers Local 450 (Linbeck Con-struction), the union lawfully picketed a neutral gatethrough which crushed stone was delivered for the use
of the primary subcontractor in paving and parking lot
work.11In Electrical Workers Local 323 (J.F. HoffElectric), the union lawfully picketed a neutral gateused to deliver electrical fixtures to the primary sub-
contractor for installation.12Both the Fifth Circuit inLinbeck and the D.C. Circuit in Hoff Electric cited thepassage from Carrier quoted above in affirming theBoard™s finding that the union lawfully picketed
neutrals™ deliveries of materials to primaries in com-
mon situs cases. Although both of those common situs
cases were concerned with deliveries of materials to
the primaries, both courts noted that Carrier was alsoconcerned with pickups of outbound shipments from
the primaries.13In particular, the court in Hoff Electricnoted that ‚‚[t]he determinative fact [in Carrier] was... that 
the neutral deliverymen were furnishing rou-tine services essential to the employer™s normal oper-
ations and so were legitimate objects of the picketing
union™s appeal.™™14Those services, as described by theBoard, were ‚‚the delivery of empty boxcars to Carrier
and the transportation of Carrier products™™15Štheidentical functions performed by Burlington in thiscase.As the Supreme Court explained in General Elec-tric, picketing is not secondary activity prohibited bySection 8(b)(4) if it appeals to ‚‚neutral employees
whose tasks aid the employer™s everyday oper-
ations.™™16In our view, which mirrors exactly the Su-preme Court™s holding in Carrier and the D.C. Cir-cuit™s application of it in the common situs context in
Hoff Electric, the hauling away of products producedby the primary employer no less ‚‚aids the employer™s
everyday operations™™ than the supplying of material to
be used in the production process. Thus, the picketing
of employees engaged in hauling away is ‚‚traditional
primary activity.™™17Consequently, we find that unionsare permitted to picket entities that haul away finished
products, even when the primary is working at a com-
mon situs.18We also agree with the Union that it is irrelevantthat the coke is owned by Texaco and not WPS. In as-
sessing whether the picketing of a neutral who fur-
nishes materials to a primary employer is primary or
secondary, both the Board and the courts have held
that it does not matter whether the materials are owned
by the primary or by a neutral.19As the court inLinbeck observed, a contrary rule would allow generalcontractors in the construction industry to stop a tradi-
tional form of primary pressureŠattempting to shut
down a primary by picketing its suppliersŠsimply by
retaining title to all materials used on the job.20Simi-lar reasoning applies to ownership of the final product
in ‚‚hauling-away™™ cases like this. If ownership were
determinative, manufacturers could insulate themselves
against all picketing by subcontracting their production
operations while retaining title to the final goods.
Similar attempts to elevate form over substance have
been rejected in the ‚‚supplier™™ cases, and should be
rejected here as well.In coming to these conclusions, we do not suggestthat, simply because a product has been jointly pro-
duced by a number of neutrals and a primary, a union
may lawfully picket a neutral attempting to pick up theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00333Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21The General Counsel relies heavily on Piggyback in support ofthe complaint allegations. Piggyback, however, is materially distin-guishable from this case. Piggyback, the primary, loaded and un-
loaded freight carried by Santa Fe for Santa Fe™s customers. The
Board in Piggyback was concerned with whether Santa Fe and itscustomers were ‚‚suppliers™™ of Piggyback by virtue of furnishing
Piggyback with the freight it handled, not with the railcars and
trucks that carried the freight. The proposition the Board rejected
was that the freight could be analogized to the materials and fixtures
supplied by the neutrals in Linbeck and Hoff Electric. It apparentlydid not consider whether either the truckers or Santa Fe could be
picketed because they hauled away the product (the freight) Piggy-
back employees had worked on. Moreover, Piggyback™s operation
was only a step in the chain of freight-handling between Santa Fe
and its customers, whereas here WPS did the entire job of process-
ing the coke that had been left in the DCU, including loading it for
final shipment. Consequently, Piggyback does not require a findingin this case that the Union™s picketing had a secondary purpose.In enforcing the Board™s decision in Piggyback, the appeals courtemphasized that the union™s picketing was not proximate to the pri-
mary employer™s premises, and that the union engaged in off-site
picketing of Santa Fe and other neutrals at locations which were to-
tally unrelated to the primary™s operations. In contrast, here the
Union limited its picketing to locations were Burlington was per-
forming services solely for WPS, and it only picketed Burlington
trains that contained cars which would haul coke out of the DCU.
Thus, the Union began its picketing only at the gate where the rail-
road tracks led to the DCU, and when law enforcement officials
moved the pickets to Burlington™s main rail line on public property,
the Union did not interfere with Burlington™s trains destined only for
the Texaco and Shell operations on the site.22642 F.2d at 1271 (emphasis added).23See Chris Crane, 294 NLRB at 183 (only suppliers providingmaterials essential to the primary employer™s normal operations or
solely for the use of the primary™s employees may lawfully be pick-
eted).24642 F.2d at 1271 (emphasis added).product no matter how minor a role the primary playedin its production. Here, however, WPS does not play
a minor role in processing the coke. Apart from Tex-
aco employees™ pumping the crude petroleum into the
DCU and refining and piping away the rest of the
components, WPS does all the work on the coke, in-
cluding loading it for transport, until the railroad or the
truckers haul it away. Indeed, if the coke can be said
to have a principal producer or processor, WPS is that
entity. In hauling away the coke processed by WPS,
Burlington plays an integral part in WPS™ operations.21The majority™s criticisms of our position are entirelyunpersuasive. They assert that we are actually applyingthe ‚‚related work™™ test improperly in a common situs
case. That is manifestly not so. As we have shown, the
courts of appeals in Linbeck and Hoff ElectricŠbothof which were common situs cases in which the ‚‚re-
lated work™™ test does not applyŠemployed reasoning
from Carrier in finding the picketing of suppliers ofprimary employers to be protected.Our colleagues argue, however, that Burlington wasnot supplying materials, but instead was providing a
transport service. Exactly. Like the railroad in Carrier,it was transporting away the product of the primary
employer; that was the function described by the court
in Hoff Electric as essential to the primary employer™snormal operations, and thus a legitimate object of pri-
mary picketing. The majority is unable to explain con-
vincingly why that principle should not apply equally
to common situs cases involving either suppliers orproviders of transport services. After all, Carrier wasa ‚‚hauler away™™ case, not a supplier case. If, as all
sides seem to agree, Carrier supports the propositionthat picketing of suppliers of primary employers is pri-mary and lawful, even at a common situs, it would
seem to be even more persuasive authority for the
proposition that picketing of transporters of finished
products at a common situs is also primary and lawful.
In fact, the court of appeals in Hoff Electric stated un-equivocally that ‚‚so long as the Moore Dry Dock limi-tations are met, a union may legitimately picket at a
common work situs in such a way that all employees,
suppliers, and customers of the primary employer arereached by the pickets[.]™™22The majority nevertheless contend that Burlington™sservices are not essential to WPS™ normal operations,
and that the railcars supplied by Burlington are not
solely for the use of WPS™ employees. Accordingly,
they argue that the Union™s picketing of Burlington did
not come within the ‚‚supplier exception™™ to MooreDry Dock and therefore was unlawful.23Our col-leagues also posit that the picketing was secondary be-
cause WPS is not the sole producer of the coke. They
further contend that Texaco™s ownership of the coke
requires the finding of a violation. None of those argu-
ments have merit.In the first place, the majority are attempting to fita round peg into a square hole by insisting on treating
Burlington as though it were a supplier of materials to
WPS, rather than, as they themselves accurately de-
scribe, a transporter of finished products. As we have
demonstrated, court (including Supreme Court) author-
ity amply supports our finding that as a transporter of
the coke produced chiefly by WPS, Burlington was a
legitimate target of primary picketing. Strictly speak-
ing, then, it is unnecessary for us to deal at length with
our colleagues™ ‚‚supplier™™ arguments.But the majority™s arguments fall short even undersupplier case principles. The first, that Burlington™s
services are not essential to WPS™ normal operations,
is unsupported either in fact or in law. As we have
noted, the court in Hoff Electric specifically describedthe hauling-away functions of the railroad in Carrier,which were the same as Burlington™s here, as essentialto the employer™s normal operations and thus as a le-gitimate object of picketing.24But even if that author-ity did not exist, the transporting of WPS™ final prod-
uct is obviously essential to its operations. Without
such services, WPS could not move its product to cus-
tomers. The result would be twofold. First, the entireVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00334Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 335OIL WORKERS LOCAL 1-591 (BURLINGTON NORTHERN RAILROAD)25The majority assert that WPS could fully perform its obligationsto Texaco without using Burlington™s rail services. That assertion is
simply wrong. As the majority themselves recognize, WPS™ contract
with Texaco requires WPS to load the coke into rail cars; WPS ob-
viously could not accomplish that function without the rail cars.26Our colleagues cite the Ninth Circuit™s opinion in Piggyback tothe effect that a union may picket a supplier only when its goods
or services are for the direct and exclusive use of the primary. NLRBv. General Truck Drivers, 20 F.3d 1017, 1025Œ1026 (1994), citingHoff Electric, 642 F.2d at 1275. With due respect to the court ofappeals, that is not Board law. The Board has held, as our colleagues
note elsewhere, that a union may picket a supplier providing mate-
rials essential to the primary™s normal operations or solely for theuse of the primary™s employees. Chris Crane, 294 NLRB at 183.Nor is the Ninth Circuit™s citation of Hoff Electric entirely accurate.The D.C. Circuit in Hoff found it ‚‚significant™™ that the supplier de-livered materials used only by the primary, but did not say that that
was a necessary condition.27642 F.2d at 1274.28Id. at 1274Œ1275.29Id. at 1268.30Id. at 1275.31Id.32Id.33See Chris Crane, 294 NLRB at 183.34As we have already noted, such a contention is contrary toBoard law. See Chris Crane, 294 NLRB at 183.35The majority note that it was foreseeable that the business ofTexaco and Burlington would be adversely affected by the Union™s
picketing. But that is beside the point. The picketing of suppliers of
one construction subcontractor may adversely affect the work of oth-Continuedobject of producing the product in the first placeŠtosell to customersŠwould go unrealized. Second, if the
finished coke were not moved out of the DCU, that fa-
cility ultimately would fill up with the finished product
and further production would be physically impos-
sible.25The contention that Burlington™s services are not forthe sole use of WPS employees is similarly unsup-
ported.26The record reflects that Burlington deliversthe empty rail cars to the DCU, where they are loaded
by WPS employees; Burlington then removes the load-
ed cars for delivery to customers. There is no evidenceon this record that the employees of any entity at the
refinery other than WPS use the cars in any way. It
is immaterial that the customers and Texaco arrange
for rail service with Burlington and that the customers
pay for Burlington™s services. The D.C. Circuit in HoffElectric squarely held that ‚‚[a]n ™ownership™ or ™con-tractual responsibility™ test ... would be too narrow,

and encroach on the Union™s legitimate rights.™™27Asthe court observed, it would be unfair to unions, which
normally are not privy to the complex contractual rela-
tionships at a construction site, to assess the legality of
picketing according to such contractual niceties.28Ac-cordingly, even though the electrical fixtures delivered
for the primary™s use in Hoff Electric were both ownedand ordered by the neutral project owner,29the picket-ing of the delivery of the fixtures was primary and
lawful.30In this case, the only distinction between theUnion™s picketing at gate 7, from which independent
trucking firms transport the coke to the Port of
Anacortes pursuant to contracts with WPS, and the
picketing at issue in this case, concerns the contractual
arrangements for the transportation of the coke. For the
reasons stated by the court in Hoff Electric, such a dis-tinction is legally insignificant. In fact, the GeneralCounsel does not contend that the picketing at gate 7was unlawful, and we agree that it was not.Nor is there any merit in our colleagues™ argumentthat, because WPS is not the sole producer of the coke,the Union™s picketing was unprotected. They rely on
the following statement by the court in Hoff Electric:We find it significant that this supplier deliveredproducts used only by Hoff, not other subcontrac-tors; therefore any disruption caused if the Union
should be successful in its appeal to
Consolidated™s deliveries would not spread to
anyone but the primary employer.31In making that statement, however, the court was re-
sponding to the employer™s argument that its ruling
‚‚might be susceptible of covering virtually all suppli-
ers or independent contractors in any integrated con-
struction project, with ‚supplies™ including the plaster
for the walls or ceilings into which the fixtures are in-
stalled or the floors or beams on which the electricians
stand to install them.™™32The court thus recognizedthat, on a construction project, where the work of em-
ployees of many employers is highly interdependent,
the materials used by employees of almost any em-
ployer could, in some sense, be viewed as ‚‚supplies™™
of the primary. Under such a view, the union could
picket not only Hoff™s suppliers but also the supplier
of steel beams to the steel erection contractor and the
supplier of concrete to the masonry contractor. That in-
terpretation is untenable, because it would cause the
‚‚supplier exception™™ to Moore Dry Dock to swallowthe rule.33Our colleagues, however, apparently read the court™slanguage to mean that, if the picketing was valid onlybecause the supplier was delivering products solely to
Hoff and not to other subcontractors,34then theUnion™s picketing here would be lawful only if WPSwere the sole producer of the coke. But that conclusion
does not follow from its premise. The cases plainly es-
tablish that when the primary and other employers
combine their efforts to produce a product at a com-
mon situs, a union may picket employers that supply
essential materials to the primary, even though it does
not produce the entire product, and even though shut-
ting down a primary (e.g., the structural steel erector
at a construction site) might well result in the complete
shutdown of the project.35In light of that precedent,VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00335Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ers on the site, as we have shown. And the notion that picketing isunlawful if it has an adverse effect on a transport provider is obvi-ously incorrect, since it would require overruling not only Linbeckand Hoff Electric, but also Carrier and General Electric.36The majority ‚‚assum[e] arguendo™™ that WPS is the coke™s prin-cipal producer. We think that characterization is a valid reading of
the record in this case. In any event, there can be no doubt that WPS
plays a critical role in the production of coke. In these cir-
cumstances, we would find that, as the party seeking to establish an
8(b)(4) violation, the General Counsel would have to show at least
that Texaco, and not WPS, is actually the principal producer of the
coke. The General Counsel has not made such a showing.a union may lawfully picket the entity that hauls awaythe final product, at least if the primary, like WPS, is
the major producer of the product.36The court™s state-ment furnishes no support for the asymmetrical ap-
proach of the majority, who apparently would allow
unions to picket the transporter of the final product
only if the product is produced by one employer.Finally, the majority relies on the fact that the cokeis owned by Texaco, even though it is produced chief-
ly by WPS. In this regard, the majority simply ignores
controlling Board and court decisions stating that own-
ership of the material being transported is irrelevant.For all the foregoing reasons, we find that the Uniondid not violate Section 8(b)(4)(B) by picketing either
at the Burlington gate to the Texaco refinery or, later,
by the main rail line. As there is no allegation that any
other conduct on the part of the Union indicated that
the picketing had a secondary purpose, we would dis-
miss the complaint.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
engage in, or induce or encourage anyindividual employed by Burlington Northern Railroad,
or by any other person engaged in commerce or in an
industry affecting commerce, to engage in, a strike or
refusal in the course of his employment to use, manu-
facture, process, transport, or otherwise handle or work
on any goods, articles, materials, or commodities, or to
perform any services, where an object thereof is to
force or require Burlington Northern Railroad, or any
other neutral person engaged in commerce or in an in-
dustry affecting commerce, to cease using, selling,
handling, transporting, or otherwise dealing in the
products of, or to cease doing business with, Texaco
Refining and Marketing, Inc., other neutral persons,
and Western Plant Services.WEWILLNOT
threaten, coerce, or restrain Bur-lington Northern Railroad, or any other person engaged
in commerce or in an industry affecting commerce,
where an object thereof is to force or require Bur-
lington Northern Railroad, or any other neutral person
engaged in commerce, to cease using, selling, han-
dling, transporting, or otherwise dealing in the prod-
ucts of, or to cease doing business with, Texaco Refin-
ing and Marketing, Inc., other neutral persons, and
Western Plant Services.OIL, CHEMICALAND
ATOMICWORKERSINTERNATIONALUNION, LOCAL1-591(BURLINGTONNORTHERNRAILROAD)VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00336Fmt 0610Sfmt 0610D:\NLRB\325.034APPS10PsN: APPS10
